DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant has filed a certified copy of the translation for foreign priority application PCT/JP207/037587 which overcomes the rejection over Hijiya et al., International Patent Application, WO 2016/171141 A1. See MPEP §§ 215 and 216.

Allowable Subject Matter
Claims 1-16 are allowed.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The prior art fail to disclose or suggest with sufficient specificity a soda lime silicate glass in terms of weight percentages comprising SiO2, Al2O3, CaO, MgO, Na2O, and K2O in the recited amounts, wherein the glass further comprises 0.001-0.2% of SO3, 0.15-0.4% of Fe2O3, 0.02-1% of SnO2, 5-20 ppm of Se, and 2-15 ppm of CoO and having an iron redox of 45-75%. The recited glass exhibits several recited transmittance properties, specifically, the c* in the L*a*b* color space specified in JIS Z8781-4:2013 of 4 or less as a conversion value for a 3.85 mm-thickness glass plate.
	The closest prior art is deemed to be WO 2015/170759 A1 by Shimada et al. Shimada et al. disclose a similar glass composition but Shimada et al. do not teach that the glass has a c* of 4 or less. See Applicant’s Arguments filed 8 August 2022, pages 12 and 13.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
1 September 2022